
	
		I
		111th CONGRESS
		2d Session
		H. R. 4704
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. Massa introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide public safety officer disability benefits to
		  officers disabled before the enactment of the Federal public safety officer
		  disability benefits law.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Public Safety Officers
			 Fairness Act of 2010.
		2.Disability
			 benefits for public safety officers disabled before enactment of Public Safety
			 Officer disability law
			(a)In
			 generalSection 1201(b) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796(b)) is
			 amended by inserting after determines that a public safety officer
			 has the following: , whether before, on, or after the date of
			 the enactment of this Act,.
			(b)ApplicabilityThe
			 amendment made by subsection (a) applies to any public safety officer alive on
			 or after the date of the enactment of this Act.
			
